Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
11/18/2016 09:09 AM CST




                                                          - 129 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                   STATE EX REL. COUNSEL FOR DIS. v. LEDERER
                                               Cite as 295 Neb. 129




                          State     of    Nebraska ex rel. Counsel for Discipline
                                of the      Nebraska Supreme Court, relator,
                                        v. Douglas R. Lederer, respondent.
                                                      ___ N.W.2d ___

                                          Filed November 18, 2016.   No. S-16-982.

                    Original action. Judgment of disbarment.

                  Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
               K elch, and Funke, JJ.

                    Per Curiam.
                                      INTRODUCTION
                  This case is before the court on the voluntary surrender of
               license filed by respondent, Douglas R. Lederer, on October
               17, 2016. The court accepts respondent’s voluntary surrender
               of his license and enters an order of disbarment.

                                 STATEMENT OF FACTS
                  Respondent was admitted to the practice of law in the
               State of Nebraska on April 1, 2005. On October 17, 2016,
               respondent filed a voluntary surrender of license in which he
               freely and voluntarily admitted that he had failed to create an
               appropriate attorney trust account and that he had deposited
               client advance fees into his personal checking account before
               earning the fees. Respondent further stated that the Counsel
               for Discipline was investigating respondent’s conduct and
               could seek disciplinary action against him. Respondent admit-
               ted that by his conduct he violated the Nebraska Court Rules
                             - 130 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. LEDERER
                        Cite as 295 Neb. 129

of Professional Conduct and his oath of office as an attorney,
Neb. Rev. Stat. § 7-104 (Reissue 2012). Respondent further
stated that he freely and voluntarily waived his right to notice,
appearance, or hearing prior to the entry of an order of dis-
barment and consented to the entry of an immediate order
of disbarment.

                          ANALYSIS
   Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth of
the suggested allegations made against him. Further, respond­
ent has waived all proceedings against him in connection
therewith. We further find that respondent has consented to the
entry of an order of disbarment.

                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the sug-
gested allegations being made against him. The court accepts
respond­ent’s voluntary surrender of his license to practice
law, finds that respondent should be disbarred, and hereby
orders him disbarred from the practice of law in the State of
                            - 131 -
          Nebraska Supreme Court A dvance Sheets
                  295 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. LEDERER
                       Cite as 295 Neb. 129

Nebraska, effective immediately. Respondent shall forthwith
comply with all terms of Neb. Ct. R. § 3-316 (rev. 2014) of
the disciplinary rules, and upon failure to do so, he shall be
subject to punishment for contempt of this court. Accordingly,
respondent is directed to pay costs and expenses in accordance
with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and
Neb. Ct. R. §§ 3-310(P) (rev. 2014) and 3-323 of the disci-
plinary rules within 60 days after an order imposing costs and
expenses, if any, is entered by the court.
                                     Judgment of disbarment.